 

 

AO 245B (Rev. 05/15."2013)Judgment1n aCriminal P€tty Case (Modilied) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT or CALIFORNIA

Unitecl States of America .IUDGMENT IN A CRIMINAL CASE

V {For Offenses Committed On or Aiter November l, 1937)

lvan De JeSuS_EugeniO Case Number: 3:18-rnj-22973~BLM

Eric Studebaker Fish

Defendam's Azzorney
REGISTRATION NO. 81268298

THE DEFENDANT:
pleaded guilty to count(s) 2 Of COmplaint
|j Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number{s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

[| The defendant has been found not guilty on count(s)
L§_§l Count(S) 1 of Cornplaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
SEVENTY-FIVE (75) DAYS.

Asscssment: $10 WAIVED le Fine: WAIVED _
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and `
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December 4, 2018

§::§ § § §§ Date of Imposition of Sentence

 

 

 

_ ii a
s DEC 04 2@-;3 l &Q@P%L,
_l l HONORABLE BA ARA L. MAJOR
Cr'~;-_,:-“_»;-_;~~_~__-F~T~---l UNITED sTATEs MAGISTRATE JUDGE
= l l s 'l ill K j L'j ll
§OUT~`@"- i'-!i`- i> Fli'G'I' O'r- C.f\; li-OHN!A
ail'"___,,_m_ _____________ L)EPL)TY

 

3:18-mj-22973-BLM

 

